The State's evidence was sufficient to show the appellant's guilt of the offense of theft of an automobile. He entered a plea for a suspended sentence, became a witness in his own behalf and gave evidence in support of his plea; also to facts tending to mitigate the punishment. On his cross-examination he admitted that he had been arrested for theft and had pending against him one case; that he had been prosecuted for misdemeanor theft. He also admitted the theft on the present occasion and said that he was ready to "make amends." His mother testified in his favor touching his habits, etc. Appellant's wife also testified in his behalf. In rebuttal the State introduced evidence to the effect that there were three cases pending against the appellant in which he was charged with receiving and concealing stolen property. There was also testimony that his reputation as a law-abiding citizen in the community was very bad. Appellant having testified as a witness in his own behalf, proof of his indictment for theft in other cases was admissible as bearing upon his veracity. See West v. State, 93 Tex.Crim. Rep..
The motion for rehearing is overruled.
Overruled. *Page 346